              Case 1:17-cv-00888-SAB Document 85 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   RICARDO TORRES,                                     Case No. 1:17-cv-00888-SAB

10                  Plaintiff,                           ORDER GRANTING SECOND REQUEST
                                                         FOR EXTENSION OF TIME TO FILE
11           v.                                          DISPOSITIVE DOCUMENTS

12   LA FAVORITA BROADCASTING, INC. et                   (ECF No. 84)
     al.,
13                                                       DEADLINE: MARCH 31, 2021
                    Defendants.
14

15          On August 11, 2020, after a notice of settlement had been filed, the parties were ordered

16 to file dispositive documents within ninety days. (ECF No. 81.) On November 10, 2002, the

17 parties were granted an extension of time until December 31, 2020 to file the documents. (ECF

18 No. 83.) On December 30, 2020, the parties filed a status report on the settlement. (ECF No.

19 84.) The parties seek an additional extension of time to complete the settlement due to delays in

20 receiving regulatory approval. (Id.) The Court finds that good cause exists to further extend the

21 deadline for the filing of dispositive documents in this action.

22          Accordingly, IT IS HEREBY ORDERED that the parties shall file dispositive documents

23 on or before March 31, 2021.

24
     IT IS SO ORDERED.
25

26 Dated:      January 4, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
